Citation Nr: 1535033	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from June 1977 to January 1998, and had active duty from October 2006 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for sleep apnea.  The matter has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was  afforded a VA examination in March 2011 in connection with her claim, and an April 2011 VA opinion was subsequently obtained.  The examiner was asked to provide an opinion as to whether the Veteran's diagnosed sleep apnea was related to her time in service.  The examiner stated that it was not.  His rationale was that the condition was a result of central nervous system function.  The Board has reviewed this opinion and does not find it to be adequate.

The Veteran underwent a sleep study in February 2010, and was diagnosed with mild obstructive sleep apnea with a very strong REM sleep component to the same.  A supplemental opinion is needed to allow the April 2011 examiner to review the file, including the findings of this sleep study, and further explain or revise his conclusion that the Veteran's sleep apnea is a result of central nervous system function.

Notably, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who conducted the March 2011 examination and provided the April 2011 opinion regarding sleep apnea.  He should again review the claims file, with particular attention to the February 2010 sleep study which diagnosed with mild obstructive sleep apnea with a very strong REM sleep component to the same.

He must then offer an opinion as to whether the Veteran's diagnosed sleep apnea is a result of central nervous system function.  This opinion must be supported by a complete explanation, citing to evidence in the claims file when necessary to support the conclusion reached.

If the 2011 VA examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any VA examiner determines that an additional examination is necessary in order to provide the requested opinion, then one must be scheduled.

2.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




